The court properly exercised its discretion when it denied appellant’s request for an adjournment in contemplation of dismissal, and instead adjudicated her a juvenile delinquent and imposed a conditional discharge. Given the seriousness of the underlying assault, which caused injury to the victim, as well as appellant’s significant pattern of misconduct at school and at home, this was the least restrictive dispositional alternative consistent with appellant’s needs and the community’s need for protection (see Matter of Katherine W., 62 NY2d 947 [1984]). Ac*463cordingly, the court properly concluded that appellant was in need of a full year of supervision. Concur — Mazzarelli, J.E, Saxe, Acosta, DeGrasse and Manzanet-Daniels, JJ.